Name: Commission Regulation (EEC) No 582/89 of 6 March 1989 correcting Regulation (EEC) No 4061/88 laying down further detailed rules of application as regards import licences for certain processed products obtained from sour cherries originating in Yugoslavia
 Type: Regulation
 Subject Matter: tariff policy;  political geography;  trade;  plant product;  foodstuff
 Date Published: nan

 No L 63/18 Official Journal of the European Communities 7. 3 . 89 COMMISSION REGULATION (EEC) No 582/89 of 6 March 1989 correcting Regulation (EEC) No 4061/88 laying down further detailed rules of application as regards import licences for certain processed products obtained from sour cherries originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ( l), as last amended by Regulation (EEC) No 2247/88 (2), and in particular Articles 14 (3) and 15 (4) thereof, Having regard to Council Regulation (EEC) No 1201/88 of 28 April 1988 establishing import mechanisms for certain processed products obtained from sour cherries and originating in Yugoslavia (3), and in particular Article 5 thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 4061 /88 (4) does not correspond to the text submitted for an opinion to the Management Committee ; whereas the Regulation adopted by the Commission should be corrected accordingly, HAS ADOPTED THIS REGULATION : Article 1 The first sentence of Article 2 (2) of Regulation (EEC) No 4061 /88 is hereby replaced by the following : 'Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88, the quantity released for free circulation may not exceed by more than 3% that indicated in Sections 1 7 and 1 8 of the importlicence.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 shall apply to licences issued from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (*) OJ No L 198, 26. 6. 1988, p. 21 . (3) OJ No L 115, 3 . 5. 1988 , p. 9 . (4) OJ No L 356, 24. 12. 1988, p. 45.